Citation Nr: 0906367	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for hairy cell leukemia.

2.  Entitlement to an evaluation in excess of 30 percent for 
hairy cell leukemia from November 1, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to May 1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from August 2005 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Boston, Massachusetts.

In October 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  The Veteran submitted additional 
written evidence at this hearing with a written waiver of RO 
consideration, which was signed by the Veteran.  See 
38 C.F.R. § 20.1304(c) (2008).  Therefore, the Board will 
consider such evidence in this decision.

The Board notes that a rating decision, dated in August 2007, 
denied service connection for, among other things, hearing 
loss, tinnitus, residuals of a lower back injury, post-
traumatic stress disorder (PTSD), and right leg lumbar 
radiculopathy secondary to lower back injury.  The Veteran 
was notified of this decision via a letter dated August 20, 
2007.  The record does not reflect that the Veteran filed a 
timely appeal regarding the August 2007 rating decision.  As 
such, the August 2007 rating decision is now final.  
38 U.S.C.A. § 7105.  However, the Board notes that in a 
statement, dated in October 2008 and received by VA the same 
month, the Veteran indicated a desire to reopen his claims 
for service connection for hearing loss, tinnitus, residuals 
of a lower back injury, PTSD, and right leg lumbar 
radiculopathy secondary to lower back injury.  Additionally, 
in a statement, dated in August 2006, the Veteran appears to 
be making a claim for gynecomastia as secondary to his 
service-connected hairy cell leukemia.  As the RO has not yet 
adjudicated the petition to reopen the previously denied 
service connection claims or the original service connection 
claim for gynecomastia, such claims are not properly before 
the Board.  As such, these matters are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  A July 2004 rating decision granted service connection 
for hairy cell leukemia, and assigned an evaluation of 100 
percent, effective April 1, 2004 (date of receipt of claim).

2.  In May 2005, the RO notified the Veteran of a proposed 
rating decision to reduce the evaluation for hairy cell 
leukemia, from a 100 percent schedular rating to a 
noncompensable rating based on an improvement shown in his 
condition.

3.  A rating decision dated in August 2005 reduced the 100 
percent schedular evaluation assigned for hairy cell 
leukemia, to 30 percent, effective November 1, 2005. 

4.  At the time of the reduction in November 2005, the 100 
percent schedular evaluation for the Veteran's service-
connected hairy cell leukemia disability had been in effect 
since April 2004, less than five years.

5.  At the time of the reduction, material improvement under 
the ordinary conditions of life had been shown in the 
Veteran's hairy cell leukemia, which was objectively 
manifested by Hemoglobin of no less than 15.3 with fatigue, 
leg pain, shortness of breath, and weakness.

6.  From November 1, 2005, the Veteran's hairy cell leukemia 
was manifested by Hemoglobin of no less than 15.3 with 
dizziness, fatigability, and shortness of breath, but without 
objective findings of cardiomegaly, tachycardia or syncope.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent schedular 
evaluation for hairy cell leukemia have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.117, 
Diagnostic Code 7703.

2.  The criteria for a rating in excess of 30 percent for 
hairy cell leukemia, from November 1, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.117, 
Diagnostic Codes 7700, 7703 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in August 2006 and September 2008.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The August 2006 letter also informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

In the case currently before the Board, the September 2008 
VCAA notice letter included the criteria of Diagnostic Code 
7703 for rating leukemia, but it did not include the criteria 
of Diagnostic Code 7700 for rating anemia or Diagnostic Code 
7716 for rating aplastic anemia as referenced by Diagnostic 
Code 7703.  As such, this error is presumed prejudicial.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher rating.  
See VA Form 9, Appeal to Board of Veterans' Appeals, received 
in February 2007 (noting Diagnostic Code 7703).  See 
generally October 2008 Travel Board Hearing Transcript.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, the January 2007 Statement of the Case (SOC) 
included descriptions of regulations and rating criteria 
applicable to rating the disability at issue, as well as the 
rating formula for the current and next-higher schedular 
ratings for the diagnostic code (7700) under which the 
Veteran's current rating is assigned.  Although the SOC and 
other correspondence of record did not reference Diagnostic 
Code 7716, the Board finds that the Veteran has not been 
prejudiced here because Diagnostic Code 7703 states to use 
whichever of these two diagnostic codes would result in the 
greater benefit.  The August 2005 rating decision reflects 
that the RO found that a 30 percent rating was warranted 
under Diagnostic Code 7700.  Thus, it implicitly found that 
this diagnostic code was more favorable than Diagnostic Code 
7716.  As will be described below, the Board also finds that 
Diagnostic Code 7700 provides the greatest benefit to the 
Veteran.  Thus, the failure to include such notice in the 
VCAA letter did not prejudice the Veteran here.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
and the appellant has not been prejudiced thereby.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

Regarding the Veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing in October 2008.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

The record reflects that the Veteran has been afforded VA 
examinations in May 2004, March 2005, and September 2006.

The Board notes that the Veteran noted at the October 2008 
Travel Board hearing that he sees Dr. A.L., as his primary 
care physician.  It does not appear that the record contains 
any treatment records from this private physician.  However, 
the Board finds that a remand is not necessary as Veteran 
testified at the October 2008 hearing that he did not receive 
any treatment from this physician for his leukemia, the 
service-connected disability at issue in this appeal.  
Additionally, the Board notes that the Veteran has not 
provided enough information to identify and locate the 
existing records.  See 38 C.F.R. § 3.159(c)(1)(i).  In light 
of the foregoing, the Board finds that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

The Board also notes that the report of the September 2006 VA 
examination does not reflect that the claims file was 
reviewed.  However, the report of the September 2006 VA 
examination includes a reported medical history that appears 
to be consistent with such contained in the claims folder.  
As such, the Board finds that this examination was adequate 
for rating purposes and the Veteran has not been prejudiced 
by a decision based on the current record.  38 C.F.R. § 4.2 
(2008).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

Restoration of benefits

The Board will initially address the Veteran's claim for 
restoration of benefits.  See Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions and 38 C.F.R. § 3.105(e), and is specifically 
referenced by Diagnostic Code 7703.  When a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  In such cases, the beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In the instant case, the Board finds that the RO procedurally 
complied with 38 C.F.R. § 3.105 regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  A letter from the 
RO to the Veteran, dated May 26, 2005, notified the Veteran 
of the proposed reduction in his disability rating for his 
service-connected hairy cell leukemia based on some 
improvement of his condition.  The May 2005 letter included a 
copy of the May 2005 proposed rating decision, informed the 
appellant that he could submit additional evidence to show 
that the compensation payments should be continued at the 
then-current levels and that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Furthermore, appellant was advised of his right to 
request a personal hearing "to present evidence or argument 
on any important point in your claim."  The record does not 
reflect that the Veteran requested a personal hearing, but he 
did submit additional medical evidence in response to the May 
2005 notification letter.  Based on the foregoing, the Board 
finds that the appropriate due process requirements were 
correctly followed by the RO.
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether a veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work or whether the symptoms had been brought under control 
by prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2008).
The Board notes that the rating stabilization procedural 
safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2008) 
are not applicable in the instant case, as indicated below, 
since they only apply to ratings which have been in effect 
for long periods at a sustained level (five years or more).  
38 C.F.R. § 3.344(c) (2008).  See also Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown, 5 Vet. App. at 417-18 (noting that the duration of 
a rating for purposes of § 3.344(c) must be measured from the 
effective date assigned that rating until the effective date 
of the actual reduction).  This regulation also provides 
that, with respect to other disabilities that are likely to 
improve, namely those for which evaluations have been in 
effect for less than five years, an adequate re-examination 
that discloses improvement in the condition will warrant 
reduction in rating.  See 38 C.F.R. § 3.344(c).  Although the 
proposed rating decision did not specifically cite to 
38 C.F.R. § 3.344, the Board finds that actions taken by the 
RO throughout the reduction process culminating with the 
final reduction via the August 2005 rating decision 
demonstrates that 38 C.F.R. § 3.344 was given proper prior 
consideration.  

Historically, the Board notes that a July 2004 rating 
decision granted service connection for hairy cell leukemia, 
and assigned an evaluation of 100 percent, effective April 1, 
2004 (date of receipt of claim).  In May 2005, the RO 
notified the Veteran of a proposed rating decision to reduce 
the evaluation for hairy cell leukemia, from a 100 percent 
schedular rating to a noncompensable rating based on an 
improvement shown in his condition.  The August 2005 rating 
decision reduced the 100 percent schedular evaluation 
assigned for hairy cell leukemia, to 30 percent, effective 
November 1, 2005.  As such, the Veteran's 100 percent 
schedular rating for hairy cell leukemia had been in effect 
since April 1, 2004 and it was reduced effective November 1, 
2005.  Accordingly, the rating for this service-connected 
disability has not been in effect for five or more years and 
the procedural safeguards of 38 C.F.R. § 3.344(a) and (b) do 
not apply.  Thus, here, an adequate re-examination that 
discloses improvement in the condition will warrant reduction 
in rating.

It is also noted that in any rating reduction case not only 
must it be determined that an improvement in disability has 
actually occurred but also that the improvement in disability 
actually reflects an improvement in a veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA 
must review the entire history of the veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).

Diagnostic Code 7703 provides that leukemia with active 
disease or during a treatment phase is rated 100 percent 
disabling.  Otherwise, leukemia is rated as anemia 
(Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 
7716), whichever would result in the greater benefit.  A Note 
to Diagnostic Code 7703 provides that the 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R § 3.105(e).  
If there has been no recurrence, the VA adjudicator is to 
rate on residuals.  38 C.F.R. § 4.117. 

Diagnostic Code 7700 provides ratings for hypochromic-
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or 
less, asymptomatic, is rated noncompensably (0 percent) 
disabling.  Anemia with hemoglobin 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches, is 
rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath, is rated 
30 percent disabling.  Anemia with hemoglobin 7gm/100ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months), is rated 70 
percent disabling.  Anemia with hemoglobin 5gm/100ml or less, 
with findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling.  A Note to 
Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately.  38 C.F.R. § 4.117.  

Diagnostic Code 7716 provides ratings for aplastic anemia.  
Aplastic anemia requiring continuous medication for control 
is rated 10 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months, is rated 30 percent disabling.  Aplastic anemia 
requiring transfusion of platelets or red cells at least once 
every three months, or; infections recurring at least once 
every three months, is rated 60 percent disabling.  Aplastic 
anemia requiring bone marrow transplant, or; requiring 
transfusion of platelets or red cells at least once every six 
weeks, or; infections recurring at least once every six 
weeks, is rated 100 percent disabling.  38 C.F.R. § 4.117.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction from a 100 percent schedular evaluation to a 30 
percent evaluation for the appellant's hairy cell leukemia 
was proper.  The Veteran contends that his medical records 
show that even though his disease is in remission, he still 
suffers from physical and mental disorders caused by the 
hairy cell leukemia.  See Notice of Disagreement, received in 
June 2006.  In this regard, the Veteran has also contended 
that he has dizzy spells, experiences shortness of breath, 
has neuropathy in his legs, and feels tired.  (See October 
2008 Board hearing Transcript "Tr." at 3, 8, 12.)  

The evidence available to the RO at the time the reduction 
was effectuated includes a private medical record from C.K., 
M.D., dated in March 2004.  Dr. C.K. indicates that the 
Veteran has had an excellent response to chemotherapy, but he 
remained easily fatigued and weak.  It was further noted that 
the Veteran did not feel strong enough to return to work.  A 
report of a May 2004 VA hemic disorders examination reflects 
that a medical history was taken using the Veteran and the 
claims file as sources.  Historically, this VA examination 
report reflects that the Veteran was diagnosed with hairy 
cell leukemia when he presented to a hospital with a severe 
skin rash all over his body and flu-like symptoms.  See also 
January 2004 Discharge summary from Winchester Hospital.  The 
Veteran reported night sweats, fever, and fatigue for the 
previous six months.  He was treated with chemotherapy.  The 
Veteran's complaints at that time consisted of extreme 
fatigability, mild dyspnea on exertion, and leg cramps.  Upon 
physical examination, the Veteran was in no apparent distress 
and he was alert and oriented.  He had normal gait, posture, 
speech, cognition, vision, and hearing.  There were no rashes 
or bruises upon examination of the skin.  The Veteran's lungs 
were clear to auscultation and his heart had normal sounds 
and no murmurs.  Pulses were 2+, bilaterally, in the 
extremities and no pedal edema was noted.  The diagnosis was 
hairy cell leukemia, status post chemotherapy with 
Cladribine, presently in remission.

Another letter from Dr. C.K., dated in August 2004, indicates 
that the Veteran had an excellent response to the treatment 
for his hairy cell leukemia and was in remission at that 
time.  Dr. C.K. noted that the Veteran remained symptomatic 
with easy fatigue, leg weakness as well as complaints of 
neuropathy of the legs.  A report of a March 2005 VA 
examination reflects that the Veteran complained of weakness, 
mild dyspnea on exertion and leg cramps.  Laboratory results 
for hemoglobin reflect a reading of 15.3.  The diagnosis was 
hairy cell leukemia, treated.  An addendum to this VA 
examination report notes that after the Veteran was diagnosed 
with hairy cell leukemia in December 2004, he was treated for 
1 week with Cladribine and has had no treatment since then.  
A letter from Dr. C.K., dated in May 2005, notes that the 
Veteran's hairy cell leukemia was in remission at that time.  
It was noted that the Veteran had symptoms of fatigue, leg 
pain, and weakness.  It was also noted that the Veteran had 
not been able to work since March 2005.  Dr. C.K. further 
noted that despite significant workup, a reason for the 
Veteran's ongoing symptoms was not found.  Dr. C.K. referred 
the Veteran to the Mind Body Institute.  A letter from the 
Mind Body Medical Institute (MBMI), dated in May 2005, 
reflects that intake interviews were conducted with the 
Veteran.  The letter from MBMI reflects that the Veteran 
complained of shortness of breath, insomnia, and extreme pain 
in his legs.  Additionally, it was noted that the Veteran was 
suffering from psychiatric disorders because of his health 
issues as well as social, financial, and familial issues.  

The record also contains two letters from the Veteran's 
employer at the time the reduction was effectuated.  A letter 
from Babson, dated in July 2004, notes that because of the 
Veteran's symptoms of fatigue, shortness of breath, and leg 
pain, his workload would be limited to a four-hour shift as 
opposed to an eight-hour shift.  Another letter from Babson, 
dated in May 2005, notes that the Veteran was out of work 
since March 1, 2005 due to fatigue, leg pain, and overall 
weakness.  

The Board notes that the August 2005 rating decision 
indicates that the above evidence was considered to rate the 
Veteran's hairy cell leukemia at 30 percent disabling under 
Diagnostic Code 7700 for anemia.  It appears that RO reduced 
the rating to 30 percent based on multiple findings in the 
evidence described above regarding fatigue, weakness, and 
shortness of breath.  In this regard, the Board finds that 
the foregoing medical records do not reveal a disability 
picture of his hairy cell leukemia that is more nearly 
approximated by the next-higher 70 percent evaluation, let 
alone a 100 percent evaluation, under Diagnostic Code 7700.  
Indeed, the Board also notes that multiple medical records 
indicate that the Veteran's hairy cell leukemia went into 
remission after his initial chemotherapy treatment.  Thus, 
the competent medical evidence of record does not reveal that 
his leukemia is currently active or during a treatment phase.  
38 C.F.R. § 4.117, Diagnostic Code 7703.  Additionally, the 
laboratory data from the March 2005 VA examination revealed 
the Veteran's hemoglobin level to be 15.3, which is clearly 
greater than 10gm/100ml.  See 38 C.F.R. § 4.117, Diagnostic 
Code 7700.  The Board acknowledges, as previously noted, that 
the Veteran has experienced fatigue and missed some work due 
to his service-connected disability.  However, the Board 
notes that the Veteran was in receipt of a 100 percent 
schedular rating during the period when he was not able to 
work.  

The Board, like the RO, finds that rating the Veteran's hairy 
cell leukemia using Diagnostic Code 7700 is more favorable.  
See 38 C.F.R. § 4.117, Diagnostic Code 7700 (stating that 
leukemia when not active or during a treatment phase should 
be rated as anemia or aplastic anemia, whichever would result 
in the greater benefit).  In this regard, a 10 percent rating 
under Diagnostic Code 7716 is warranted where the evidence 
shows that continuous medication is required for control.  As 
the medical evidence of record does not reflect that the 
Veteran required any medications at the time the reduction 
was effectuated, the Board finds that the evidence does not 
show that a 10 percent rating would be warranted under this 
diagnostic code.  Additionally, the clinical evidence of 
record does not show transfusion of platelets or red cells at 
least once per year but less than once every three months is 
required, or; infections recurring at least once per year but 
less than once every three months to warrant a 30 percent 
rating under Diagnostic Code 7716.

The Board notes that the reduction of the Veteran's hairy 
cell leukemia was based on the multiple VA and private 
examinations.  Thus, the Board finds that the rating for 
hairy cell leukemia was not reduced on any one particular 
examination.  The March 2005 VA examiner indicated that the 
Veteran's hairy cell leukemia was treated.  See Letter from 
Dr. C.K., dated in May 2005 (noting that the Veteran's hairy 
cell leukemia is currently in remission).  Thus, the Board 
finds that the evidence also reflects that the symptoms of 
the hairy cell leukemia have been brought under control.  
Additionally, the Board finds that the evidence of record 
makes it reasonably certain that the improvement was 
maintained under the ordinary conditions of life as the 
record now shows that the Veteran has related that he is able 
to hold a fulltime sedentary job.  See Letter from Excel 
Orthopedic Specialist, dated in July 2005 (noting that the 
Veteran may return to light duty work with no lifting greater 
than 25 pounds).  In view of the foregoing, the Board finds 
that the clinical evidence of record demonstrated a material 
improvement in physical conditions under the ordinary 
conditions of life, at the time of the rating reduction on 
November 1, 2005.

The Board notes that the Veteran has also claimed a 
psychiatric disorder, to include anxiety, depression and 
insomnia as well as a disability manifested by shortness of 
breath as secondary to his service-connected hairy cell 
leukemia.  These issues are subject to the remand 
instructions indicated below.  The Board also notes that 
distinct manifestations of the Veteran's leukemia, such as 
peripheral neuropathy are to be rated separately per 
38 C.F.R. § 4.117.  The Board finds that the Veteran is not 
prejudiced here regarding his claim of neuropathy of the legs 
secondary because such is not part and parcel of his service-
connected hairy cell leukemia.  The Board notes that the 
neuropathy of the legs is not currently service-connected, 
but it is subject to the REMAND below and the regulation 
requiring it to be rated separately.

The Board finds that no other diagnostic code is applicable 
to the Veteran's hairy cell leukemia, to include no other 
hemic and lymphatic system diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that the Veteran is credible and competent to 
report his symptoms, but can provide only lay opinion as to 
why his disability evaluation should not have been reduced.  
The Board finds that the competent medical evidence of record 
has established a basis for the reduction, for the reasons 
stated above.

In sum, the Board concludes that the reduction of the 100 
percent schedular rating to 30 percent, effective November 1, 
2005, for service-connected hairy cell leukemia was proper.  
38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 5112(b)(6).  
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased rating

As noted above, the Veteran's hairy cell leukemia was reduced 
from a 100 percent schedular rating under Diagnostic Code 
7703 to a 30 percent schedular rating under Diagnostic Code 
7700, effective November 1, 2005.  The Veteran's notice of 
disagreement, received in June 2006, can also be fairly 
construed as a disagreement with 30 percent rating from 
November 1, 2005.  As the January 2007 SOC and October 2007 
Supplemental Statement of the Case have considered whether a 
rating in excess of 30 percent from November 1, 2005 is 
warranted, the Board finds no prejudice to the Veteran in 
considering that the matter is for consideration in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting that where the Board addresses a question that has 
not been addressed by the AOJ, the Board must consider 
whether a veteran has been prejudiced thereby).  After 
setting forth the relevant laws and regulations, the Board 
will analyze the evidence from November 1, 2005 to determine 
if a rating in excess of 30 percent is warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The RO has most recently, in an August 2007 rating decision, 
rated the Veteran's hairy cell leukemia under hyphenated 
Diagnostic Code 7703-7700.  As previously noted, Diagnostic 
Code 7703 provides that leukemia with active disease or 
during a treatment phase is rated 100 percent disabling.  
Otherwise, leukemia is rated as anemia (Diagnostic Code 7700) 
or aplastic anemia (Diagnostic Code 7716), whichever would 
result in the greater benefit.  If there has been no 
recurrence, the VA adjudicator is to rate on residuals.  38 
C.F.R. § 4.117. 

Under Diagnostic Code 7700 a 30 percent rating is warranted 
for anemia with hemoglobin 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  The next-higher 70 
percent rating is warranted for anemia with hemoglobin 
7gm/100ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
The maximum schedular rating of 100 percent is warranted for 
anemia with hemoglobin 5gm/100ml or less, with findings such 
as high output congestive heart failure or dyspnea at rest, 
is rated 100 percent disabling.  A Note to Diagnostic Code 
7700 provides that complications of pernicious anemia, such 
as peripheral neuropathy, are to be rated separately.  As 
discussed above, the Veteran's claim regarding neuropathy of 
the legs subject to the REMAND below.

The Board has reviewed the evidence since November 1, 2005 
and finds that a rating in excess of 30 percent is not 
warranted.  In this regard, the report of a VA hemic 
disorders examination, dated in September 2006, indicates 
that the Veteran has not received any treatment since 2004.  
Upon physical examination, the appellant was noted to be 
well-developed and in no acute distress.  His skin was clear 
and there was no adenopathy.  Additionally, there was no 
edema or jaundice in the eyes.  Laboratory data from 
September 2006 reveals hemoglobin to be 15.5.  The diagnosis 
was hairy cell leukemia, treated, in remission.  Further, a 
private treatment report, dated in December 2006, indicates 
that the Veteran went into complete remission following 
treatment in January 2004.  Physical examination in December 
2006 did not reveal any abnormalities.  It was also noted 
that the Veteran had regular heart sounds with no audible 
murmurs or gallops.  It was noted that the Veteran's CBC, 
Chem-7 and liver profile were normal.  The clinical 
assessment was no active disease from the point of view of 
hairy cell leukemia.  Dr. C.K. stated that there was no 
evidence of recurrence at the time which was nearly three 
years out.  Additionally, a letter from Dr. C.K., dated in 
September 2008, reflects that the Veteran continued to be 
monitored by the private oncology clinic.  The September 2008 
letter did not reflect a recurrence of, or treatment for, the 
Veteran's hairy cell leukemia.  The Veteran testified at the 
October 2008 Travel Board hearing that he did not have 
headaches and does not take any medications.  (See Board 
hearing Tr. at 5, 13.)

In light of the foregoing, the Board finds that the Veteran's 
disability picture is most nearly approximated by the current 
30 percent rating under Diagnostic Code 7700.  Indeed, as 
described above, the evidence does not show hemoglobin of 
7gm/100ml or less with findings of cardiomegaly, tachycardia 
or syncope to warrant a higher rating under Diagnostic Code 
7700.  

The Board acknowledges the Veteran's complains noted upon VA 
examination in September 2006 of weakness, mild dyspnea on 
exertion and leg cramps over the past year.  The Board also 
acknowledges the Veteran's statements and testimony 
indicating symptoms such as fatigue and shortness of breath.  
See Statement in Support of his claim, dated in August 2006.  
The Veteran also testified that he has dizzy spells, 
shortness of breath and fatigue.  (See October 2008 Board Tr. 
at 4-5, 12.)  However, the Board finds that these symptoms 
have been accounted for by the current 30 percent rating, and 
are not dispositive of a higher rating.

The Board finds no other diagnostic codes are appropriate, or 
provide for a higher rating, for the Veteran's service-
connected hairy cell leukemia.

In conclusion, the 30 percent evaluation currently assigned 
for the Veteran's hairy cell leukemia appropriately reflects 
his disability picture and the clinical evidence described 
above does not show distinct time periods exhibiting symptoms 
warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  
Indeed, the December 2006 private treatment report from Dr. 
C.K. noted no active disease from the point of view of hairy 
cell leukemia and no evidence of recurrence at the time.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable from November 1, 2005.  Indeed, the 
Veteran testified that he works 8 hours per day and has 
missed "maybe one" day of work in the past year.  (See 
October 2008 Board Tr. at 12-13.)  The record also does not 
reflect any frequent periods of hospitalization for his 
service-connected hairy cell leukemia.  Therefore, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to restoration of a 100 percent schedular rating 
for hairy cell leukemia is denied.

Entitlement to a rating in excess of 30 percent for hairy 
cell leukemia, from November 1, 2005, is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


